Title: From George Washington to Henry Laurens, 17 February 1779
From: Washington, George
To: Laurens, Henry

Dear Sir,
Middle brook Feb. 17th 1779

Altho I have delayed till now to give you the trouble of a line, I am not the less impressed with a sense of your politeness and civilities to me while I had the honor of being under your roof. I shall think myself very happy if any poor Cottage, of which I happen to be Master, can be favourd with your Company.
We have nothing new in this quarter—but are told that something great and good is in store for us at Congress—nothing in short less than an Alliance with Spain, and a loan from that Court of thirteen Million of Dollars.
When I said we had nothing new, I ought to have excepted a piece of intelligence, that the enemy on Staten Island &ca are busy in preparing fascines—the design of them, we as yet are ignorant. I am a little impatient to hear something further from Georgia.
Mrs Washington prays you to accept her sincere thanks for your kind attention to her while she was in the city of Philadelphia, and joins in respectful compliments with Dr Sir Yr Most Obedt & obliged Hble Servt
Go: Washington
